GARRECHT, Circuit Judge
(concur-
ring).
Both sides concur in the view that this is a case of first impression. The Referee is of the same opinion as is the author of a note regarding the instant case published in the Virginia Law Review of April, 1946.1 My own independent research has likewise failed to bring to light any case directly in point.
There are four fundamental questions in this case — those relating to waiver, res ju-dicata, moral consideration, and the basis of the creditor’s suit in the state court. If that suit had been bottomed on the old debt the doctrine of waiver would have prevented the debt from being discharged in the present bankruptcy proceeding. If, on the other hand, the state action was based on the new promise, the judgment rendered therein correspondingly would partake of the nature of a new debt and would be dischargeable in the second bankruptcy. This being a case of first impression, it may well be that occasion in the future might arise for-.an extended consideration of the following authorities that have a bearing on the issue.
See 1 Williston on Contracts Revised Edition, § 203, pages 629-630; 6 Am.Jur. § 535, page 834; Needham v. Matthewson 81 Kan. 340, 105 P. 436, 437, 26 L.R.A.,N.S., 274, 135 Am.St.Rep. 374, 19 Ann.Cas. 146, and Note J thereto, appearing at page 387; Boynton v. Ball, 121 U.S. 457, 466, 7 S.Ct. 981, 30 L.Ed. 985; In re Cox, D.C., 33 F. Supp. 796, 798; In re Sweetser, D.C., 128 F. 165, 166, 167, cited with apparent approval in Ivanhoe Bldg. Assn. v. Orr, 295 U.S. 243, 246, 55 S.Ct. 685, 79 L.Ed. 1419, n. 6; Murphy v. Crawford, 114 Pa. 496, 7 A. 142, 143; Kravitz v. Povlotsky, 333 Pa. 75, 3 A.2d 922, 923; McDermott v. Sulkin, 154 Pa.Super. 81, 35 A.2d 556, 558.

 Vol. 32, No. 3, pp. 642, 643.